Citation Nr: 0946162	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for warts of the hands.  

2.  Entitlement to service connection for epidermal inclusion 
cysts of the back.

3.  Entitlement to an initial compensable rating for left 
shoulder, SLAP repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
March 1988 and from December 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for warts of the hands and for epidermal 
inclusion cysts of the back.

In a May 2008 rating decision, service connection for left 
shoulder, SLAP repair, was granted and a non-compensable 
rating was assigned effective March 2, 2005.  

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  

The issues of service connection for epidermal inclusion 
cysts of the back and entitlement to an initial compensable 
rating for left shoulder, SLAP repair, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On March 11, 2009, at his Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
as to the issue of service connection for warts of the hands 
is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issue of service connection for warts of 
the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
the issue of service connection for warts of the hands and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
service connection for warts of the hands and it is 
dismissed.


ORDER

The appeal as to the issue of service connection for warts of 
the hands is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his Travel Board hearing, the Veteran stated that he was 
seen by his private physician, Dr. Harlow LaBarge, 
immediately after service and also by VA for treatment of 
cysts on his back.  These records should be obtained in 
compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Veteran contends that his back cysts have been present 
since his tour of duty in Iraq and that his wife saw them in 
August 2004, when he was on leave.  He related that she was 
able to submit a statement of that effect.  The Veteran is 
competent to report his symptoms and observations, such as 
skin eruptions.  

In this case, there is a post-service diagnosis of epidermal 
inclusion cysts of the back and the Veteran has provided lay 
evidence regarding in-service symptoms of back cysts as well 
as post-service continuity of symptoms of the cysts recurring 
on his back.  However, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While he 
was provided a VA examination in March 2006, this examiner 
was not provided a complete account of the Veteran's history, 
as the Veteran has provided more details since that time.  
Therefore, an additional examination is required.    

As noted in the introductory portion of this decision, the 
May 2008 rating decision granted service connection for left 
shoulder, SLAP repair.  The Veteran has submitted a Notice of 
Disagreement as to the issue of entitlement to a compensable 
rating for that disability.  As such, a Statement of the Case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Notify the Veteran that his wife may 
submit a supporting statement regarding 
the date of onset or any other 
information regarding her observations of 
his epidermal inclusion cysts of the 
back.

2.  Make arrangement to obtain the 
Veteran's complete VA treatment records 
for epidermal inclusion cysts of the 
back, dated from March 2005 forward.  

3.  Make arrangement to obtain the 
Veteran's complete treatment records for 
epidermal inclusion cysts of the back 
from Dr. Harlow LaBarge, dated from March 
2005 forward.  

4.  Thereafter, schedule the Veteran for 
a VA skin examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests should be accomplished.

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that epidermal inclusion 
cysts of the back had their clinical 
onset during service or are related to 
any in-service disease, event, or injury.  
In providing this opinion, the examiner 
should take into account the complete 
history provided by the Veteran.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The AMC should then readjudicate the 
claim on appeal, service connection for 
epidermal inclusion cysts of the back, in 
light of all of the evidence of record.  If 
the issue remains denied, the Veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

6.  Finally, the Veteran should be sent an 
SOC as to the issue of entitlement to a 
compensable rating for left shoulder, SLAP 
repair.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


